DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 22, 2022, amended claims 1, 17, 19, 26 and 37; canceled claim 20 and 40-41; and new claims 52-55 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26 recites “a centripetal flanges disposed at a distal end of the outer sheath, wherein the dissolvable material is coupled to the centripetal flange, wherein the dissolvable material is initial rigid, and dissolves when coming into contact with a fluid to expose the first lumen” which is not disclosed or supported by the specification and/or drawings.   The only disclosure with respect to a dissolvable material is found in paragraphs 0059 which recites:
“[0059] FIG. 51A and B show a self-dissolving insertion capsule stent. Figure A illustrates the empty endoscope sheath with the capsule in place. The capsule may comprise a dissolvable material coupled to the centripetal flange, wherein the dissolvable material is initially rigid, and dissolves when it physically touches a fluid. Figure B illustrates the sheath and capsule combination with the scope in place prior to the dissolution of the capsule. Gelatin is an example of a possible material.”

Thus, there is no disclosure wherein when the dissolvable material dissolves, a first lumen is exposed.   Figures 51a-b have no refence numerals to indicate where any of the claimed components (i.e. first lumen, dissolvable material, outer sheath, inner body, sensor) are located, and thus its unclear how a first lumen is exposed upon the dissolvable material being dissolved?   Para 0059 merely states that the dissolvable material is coupled to the centripetal flange, and that it dissolves when it physically touches fluid.  However, there is no disclosure that a first lumen is exposed upon the dissolvable material being dissolved.   Appropriate clarification and correction is required.
Claims 54-55 are rejected as being necessarily dependent upon claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 10, 14-17, 19-20, 25, 29, 31, 36, 42-43 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al. in further view of U.S. Patent Application Publication No. 2006/0084840 to Hoeg et al.  
In regard to claim 1, Banik et al. disclose a system, comprising: a hand control 26/80 (See paragraph 0064) electrically and mechanically coupled to a semi-rigid endoscope 20, the hand control comprising an input port 28 configured to receive irrigant fluid (See paragraph 063), and the semi-rigid endoscope, comprising: a proximal portion extending from the hand control, the proximal portion being configured to rotate relative to the hand control about a longitudinal axis (See Fig. 3c and paragraph 0085); a flexible tip 22 extending directly from the proximal portion, wherein the flexible tip is configured to move relative to the proximal portion along a lateral direction that is perpendicular to the longitudinal direction, and wherein the flexible tip is configured to move relative to the proximal portion along a transverse direction that is perpendicular to both the longitudinal and lateral directions, and wherein the hand control is configured to direct movement of the flexible tip along the lateral and transverse directions (see paragraphs 0063-0067); at least one lumen in fluid communication with the input port, the at least one lumen being configured to transfer irrigant fluid to and from the flexible tip (See Figs. 3a-c); a baffle 414/456 at the flexible tip, wherein the baffle is configured to direct ejection of the irrigant fluid (See Figs. 6a-b); and at least one sensor 490 coupled to the flexible tip, the at least one sensor is configured to detect radiation within a field of view extending from the flexible tip (see Figs. 6d-c and paragraphs 0084, 0154-0158). Banik et al. disclose that a proximal portion of the insertion shaft has a higher torsional stiffness but are silent with respect to explicitly disclosing the proximal portion as being rigid. Campos teaches of an analogous endoscope wherein the insertion shaft comprises a rigid proximal section 51 (See Fig. 1 and paragraph 0048). It would have been obvious to one skilled in the art at the time the invention was filed to modify the insertion shaft of Banik et al. to include a rigid proximal portion to provide greater stability and stiffness to the endoscope and aid in insertion thereof during a surgical procedure as taught by Campos.
With further respect to claims 1 and 49-50, Banik et al. and Campos disclose a system having swivel joints to enable rotation of the endoscope shaft (see rejections above), but are silent with respect to the rigid proximal portion of the endoscope configured to be mechanically rotated by the hand control about a longitudinal axis.   Goldfarb et al. teach of an analogous endoscopic device comprising a proximal dial 110 disposed on the handle for controlling rotation of the endoscope shaft (See Figs. 6-9 and paragraphs 0070-0071).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the hand control of Banik et al. and Campos to include a rotation actuator to enable a user to selectively rotated the endoscope insertion shat thus allowing the endoscope to view its surrounding in a full 360 degrees of rotation as taught by Goldfarb et al.
With further respect to claims 1 and 19, Banik et al., Campos and Goldfarb et al. disclose the claimed system as rejected above, and further comprising a screen electrically coupled to the hand control and the at least one sensor (see Figs. 1c-d), wherein the screen is configured to display an image that is based upon a digital signal from the at least one sensor, and wherein the hand control is configured to adjust, invert, and/or rotate the image displayed on the screen (see paragraphs 0065, 0072) but are silent with respect to wherein the system automatically reorients the image displayed on the screen when the semi-rigid endoscope is retroflexed more than 90 degrees.  Hoeg et al. teach of an analogous endoscopic device which comprises an electronic system for calculating the endoscope, roll, pitch and viewing direction during use thereof.   The calculating system accounts for the effects on image orientation caused by pitch, roll and direction of view and presents an indication of the proper upright orientation to the user upon the displayed image (See Figs. 3-5 and paragraphs 0018-0019, 0030-0038).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the system of hand control of Banik et al., Campos and Goldfarb et al. include processor that automatically reorients the displayed image from the endoscope sensor upon the imager being retroflexed to ensure the user does not become disoriented during a surgical procedure as taught by Hoeg et al. (see para 0004-0008).
In regard to claim 3, Banik et al. disclose a system, wherein the flexible tip comprises a plurality of segments 880a-c configured to flex along both the lateral and transverse directions (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 4, Banik et al. disclose a system, wherein the flexible tip defines a distal portion and a proximal portion spaced along the longitudinal direction from the distal portion, wherein said distal and proximal portions of the flexible tip have a rate or range of curvature and are sequential or synchronous (see Figs. 8, 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 6, Banik et al. disclose a system, wherein the at least one sensor comprises an integrated circuit chip (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 7, Banik et al. disclose a system, wherein the radiation is electromagnetic radiation, and the at least one sensor is configured to detect electromagnetic radiation having a frequency extending from gamma to infrared frequencies or within the spectrum visible to humans (see Figs. 6d-c and paragraphs 0084, 0154-0158).
In regard to claim 10, Banik et al. disclose a system, as modified by Campos, wherein the semi-rigid endoscope is configured to visualize an interior region of a nose or sinus cavity (see paragraph 0054). The endoscope of Campos is disclosed as having an outer diameter of 2.5 mm and thus it is undoubtedly “configured to” visualize an interior region of the nose or sinus cavity as claimed.
In regard to claim 14, Banik et al. disclose a system, further comprising at least one light emitting diode 484, 486 coupled to the flexible tip and electrically coupled to a power source, the at least one light emitting diode configured to illuminate the field of view (See Fig ,6c paragraphs 0073-0074, 0144).
In regard to claim 15, Banik et al. disclose a system, further comprising: a first guide wire 890a; and a second guide wire 890d opposite the first guide wire, wherein when one of the first or second guide wires tightens and the other of the first or second guide wires relaxes, the flexible tip curves towards the first or second guide wire that is tightened; and a first linkage 880a having a distal surface and a proximal surface; and a second linkage 880b having a distal surface and a proximal surface, the second linkage being disposed proximal to the first linkage such that the distal surface of the second linkage is operably coupled to the proximal surface of the first linkage, wherein the first and second linkages each include a locking device that is configured to lock the first linkage relative to the second linkage when they move relative to each other to lock the flexible tip at a curvature (see Figs. 19-b, 20a-b and paragraphs 0081-0083, 0184-0187).
In regard to claim 16, Banik et al. disclose a system, further comprising a third linkage 880c having a distal surface and a proximal surface, the third linkage being disposed proximal to the second linkage and wherein the flexible tip moves at either the first linkage, the second linkage, and/or the third linkage, (see Figs. 19-b, 20a-b and paragraphs 0184-0187).
In regard to claim 17, Banik et al. disclose a system, wherein the locking device comprises: at least one protrusion that protrudes from an opposing surface of each of the first and second linkages; and at least one recess that recedes in to an adjacent surface of each of the first and second linkages, the at least one recess configured to receive the at least one protrusion to thereby lock the at least one protrusion with respect to the at least one recess (see Figs. 19-b, 20a-b and paragraphs 0081-0083, 0184-0187).
In regard to claim 25, Banik et al. disclose a system, further comprising a pump 145 fluidly coupled to the at least one lumen and electrically coupled to the hand control, the pump being configured to transfer the irrigant fluid to and from the flexible tip (see Figs. 3c-d and paragraphs 0085-0088).
In regard to claim 29, Banik et al. disclose a system, further comprising an emitter that is configured to emit electromagnetic radiation extending from gamma to infrared frequencies or has a frequency within the spectrum visible to humans, wherein the at least one sensor detects the electromagnetic radiation (see Figs. 6d-c and paragraphs 0084, 0154-0158).
With further regard to claim 31, Banik et al. and Campos are silent with respect to endoscope being a nasal endoscope having an outside diameter between four and eight millimeters such that the flexible tip and at least part of the rigid proximal portion is configured to be received in a nose or a sinus cavity.   Goldfarb et al. teach of an analogous endoscopic device constructed with a diameter of no more than 5mm and configured for insertion in a nose or sinus cavity (see paragraph 0020, 0059, 0065).  It would have been an obvious matter of design choice to modify the outer diameter of the scope of Banik et al. and Campos to be between 4-8mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, Goldfarb et al. teach the advantages of particular size dimensions with respect to surgical procedures within the sinus cavity.  
In regard to claims 36 and 42, Banik et al. disclose a system, wherein the flexible tip is configured to be releasably lockable at a curvature (See Fig. 24 and paragraph 0212).
In regard to claim 43, Banik et al. disclose a system, wherein the hand control is configured to control rotation of the proximal portion about the longitudinal axis (See paragraph 0068).  
Claims 32 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0119527 to Banik et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos in further view of U.S. Patent Application Publication No. 2013/0006055 to Goldfarb et al. in further view of U.S. Patent Application Publication No. 2006/0084840 to Hoeg et al. in further view of U.S. Patent Application Publication No. 2009/0253965 to Miyamoto.  
In regard to claims 32 and 48, Banik et al., Campos, Goldfarb et al. and Hoeg et al. disclose a system with a hand control, rigid proximal portion, flexible tip, and lumen for transferred irrigant fluid (See rejection above) but are silent with respect to wherein: the rigid proximal portion, the flexible tip, and the at least one sensor are part of an inner body, and the at least one lumen and the baffle are part of an outer sheath 86 that is configured to receive the inner body.  Miyamoto teaches of an analogous endoscopic device wherein the irrigant fluid may be passed through an outer sheath (See Figs. 1-4) or through the endoscope itself (See Figs. 6-18).  Specifically, the irrigation lumen 9H3, 9H2 and baffle 20e are part of an outer sheath assembly 3 (See Figs. 1-2).  In regard to claims 48, the inner diameter the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 2-3).  Banik et al. disclose an endoscope which is similar to the embodiments shown in Figs 6-18.  It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and irrigation lumen of Banik et al. to include an outer sheath through which the irrigant fluid and baffle are part of, to provide  separate cleaning sheath which may be disposed after use as taught by Miyamoto.
Claims 37-38, 46 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0249246 to Campos in view of U.S. Patent No. 5,989,183 to Reisdorf et al.  
In regard to claim 37, Campos discloses an endoscope assembly, an endoscope assembly, comprising: an inner body 12 comprising: a rigid proximal portion 51 that remains elongate along a longitudinal direction; a flexible tip 31 distal to the rigid proximal portion, wherein the flexible tip is configured to move in at least two dimensions (see paragraphs 0051-0053); and at least one sensor 22 configured to detect radiation within a field of view extending from the flexible tip (See Figs. 1-2).   Campos teach that it is well known within the art to provide an endoscope with a fluid channel within the endoscope but are silent with respect to an outer sheath configured to releasably receive an entirety the inner body, the outer sheath defining a first lumen to receive the inner body, wherein when the inner body is received in the outer sheath, the endoscope assembly defines at least one second lumen configured to transfer irrigant fluid to and from the flexible tip.  Reisdorf et al. teach of an analogous endoscopic device comprising an sheath 10 with a hand control 20 that establishes a narrow irrigation space between the sleeve member and the endoscope shaft (See Figs. 1-4).  Specifically, when the inner body 36 (i.e. endoscope) is received within the outer sheath 10, at least one second lumen 86 configured to transfer irrigant fluid to and from the at least one sensor is defined between an inner surface of the outer sheath and an outer surface of the inner body (See Col. 4, Lines 9-28).   It would have been obvious to one skilled in the art at the time the invention was filed to modify the endoscope and fluid lumen of Campos to include an outer sheath through which the irrigant fluid passes between the outer surface of the endoscope and inner surface of the sheath, to provide  separate cleaning sheath which may be disposed after use as taught by Reisdorf et al.  
In regard to claim 38, Campos, as modified by Reisdorf et al., disclose an endoscope assembly wherein the outer sheath further comprises a baffle configured to direct transfer of the irrigant fluid (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 46, Campos, as modified by Reisdorf et al., disclose an endoscope assembly, wherein the inner diameter of the outer sheath is substantially equal to the outer diameter of the inner body (See Figs. 1-4 and Col. 4, Lines 5-65 of Reisdorf et al.).
In regard to claim 51, Campos discloses an endoscope assembly, wherein the inner body defines at least one elongate recess 21 (i.e. working channel) extending along the longitudinal direction (see Figs. 1-2 and paragraph 0037).  
Claims 26 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0249246 to Campos in view of U.S. Patent No. 5,989,183 to Reisdorf et al. in further view of U.S. Patent No. 5,857,998 to Barry.
In regard to claims 26 and 52-53, Campos and Reisdorf et al. disclose a semi-rigid endoscope with a centripetal baffle at the distal end thereof (See rejections above) but are silent with respect to the system further comprising a dissolvable material coupled to the centripetal flange, wherein the dissolvable material is initially rigid, and dissolves when it physically touches any type of fluid and exposes a first lumen.  Barry teaches of an analogous endoscopic device wherein a therapeutic agent may be entrained in a gelatin of other hydrophilic or hydrophobic polymer to allow slow release of the agent within the body during a surgical procedure. It would have been obvious to one skilled in the art at the time the invention was filed to modify the baffle of Campos and Reisdorf et al. to include a therapeutic gelatin on the surface thereof, to allow for slow release of the agent during a procedure as taught by Barry.
Allowable Subject Matter
Claims 11 and 52-53 are allowed.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Regarding claims 37-38, 46 and 51, Applicant states that neither Campos or Reisdorf et al. disclose a second lumen defined between an inner surface of the outer sheath and an outer surface of the inner body from a hand control to the at least one sensor.  Examiner strongly disagree.  First, it is noted that the features upon which applicant relies (i.e. at least one second lumen configured to transfer irrigant fluid to and from the at least one sensor is defined between the entirety of an inner surface of the outer sheath and the entirety of an outer surface of the inner body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As broadly as claimed, Reisdorf et al. disclose a hand control 20, with an input port 52/54 configured to receive irrigant fluid, and an outer sheath 12.  The second lumen 86 is defined between an inner surface of the outer sheath 12 and an outer surface of the inner body 36 (see Fig. 3).  Furthermore, the second lumen 86 extends from the hand control 20 to the at least one sensor of the endoscope (See Fig. 2).  It is noted, Reisdorf et al. disclose that the body portion 20 may be omitted to save material, and the sleeve member 12 can be joined directly to the collar portion 18 (see Col. 4, Lines 24-28).  The rejections in view of Campos and Reisdorf et al. stand.  
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 10, 14-17, 19-20, 25-26, 29, 31-32, 36, 42-43 and 48-50, 52-53 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The amendment to claim 1, regarding a system that automatically reorients the displayed image is not considered novel or inventive in view of the rejections above and following art:
US 5307804
US 5899851
US 6097423
US 6471637
US 7381183
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/26/2022